Title: From John Quincy Adams to Abigail Smith Adams, 3 December 1804
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother.
Washington 3. Decr: 1804.

I received some days since your kind letter of the 11th: of last month, and was delighted to find you had so far recovered as to be able to write—Since then I have been informed by my brother and Mr: Shaw, that your health continued improving and I sincerely pray to the great disposer of Events that it may be entirely restored and long continued, for your own comfort and the happiness of us all. Your advice as it always has had, will ever retain the greatest weight on my mind; though I read several of those letters from Lord Chatham to his nephew, as they were published in the Port. Folio, I have no particular recollection of what was contained in the 5th: nor am I sure to have seen it—Here, it is not within my reach; but whenever I shall have an opportunity to peruse it, your recommendation will give it a high value in my esteem, and I shall meditate it with more than ordinary attention.
My wife and children I thank Heaven, are well—though I cannot say the same of myself—I have had a long and severe cold since my arrival here, and am yet far from hearty—How much of it is of the nature which requires ministering to a mind diseas’d, I am scarcely able to say—But whatever the body or the mind may suffer, I have and hope ever to have a support in my own heart, which will never yield to despondency—It is pleasing to prosper—But there is so little real prosperity in the world, and it so tends to corruption, that, in the worst event that can befall, honest intentions can never want for consolation.
Congress have now been a month in Session, and have yet done scarcely anything—But they are about to begin on serious business—The Articles of Impeachment against Judge Chase, are under debate in the House of Representatives, and they have some important bills before them.
Mr: Pickering this day gave notice that he should ask leave to-morrow to bring in a Resolution for amending the Constitution conformably to our  Instructions from the Legislature—This subject will very soon be disposed of  but it is a speck, deeper in the flesh, than from its present treatment may be thought.
Mr: Cranch and his family were well a few days ago—though he has lately had a slight attack of intermittent fever—This they think here nothing of.
The City has hitherto been unusually dull—And very little Society—The foreign Ministers have all been absent, and the new comer from the Imperial Court of France has scarcely got into his house—He is to display great Magnificence according to report.
Ever faithfully your’s
 J. Q. Adams